 Case 2:20-cv-00351-SPC-NPM Document 4 Filed 05/15/20 Page 1 of 3 PageID 84



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PATTY CUMMINGS,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-351-FtM-38NPM

RON DESANTIS and LEE COUNTY,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Patty Cummings’ ex parte Motion for Temporary

Restraining Order (Doc. 3).

        Cummings owns two fitness centers. After the COVID-19 pandemic struck Florida,

Governor Ron DeSantis issued a series of executive orders to combat the spread of the

disease. Among other things, the executive orders declared a state of emergency for the

entire State of Florida and ordered many businesses, including all gymnasiums and

fitness centers, to close.          Lee County declared a state of local emergency and

recommended that citizens and businesses take steps to increase sanitation and avoid

large gatherings. On April 29, 2020, DeSantis issued Executive Order No. 20-112, kicking

off Phase 1 of a phased reopening of Florida businesses. Gyms and fitness centers are

not among the businesses allowed to reopen in Phase 1. Cummings sues DeSantis and

Lee County, alleging the forced closure of her businesses violates her federal and state




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00351-SPC-NPM Document 4 Filed 05/15/20 Page 2 of 3 PageID 85



constitutional rights, and she seeks a preliminary injunction and a temporary restraining

order (TRO) allowing her to reopen.

       “The grant of a preliminary injunction in advance of trial is an extraordinary

remedy.” McMahon v. Cleveland Clinic Found. Police Dept., 455 F. App’x 874, 878 (11th

Cir. 2011) (internal quotations and citation omitted). In addition to the usual requirements

for injunctive relief, a district court may issue an ex parte TRO

       only if (A) specific facts in an affidavit or a verified complaint clearly show
       that immediate and irreparable injury, loss, or damage will result to the
       movant before the adverse party can be heard in opposition; and (B) the
       movant’s attorney certifies in writing any efforts made to give notice and the
       reasons why it should not be required.

Fed. R. Civ. P. 65(b). These requirements acknowledge “that informal notice and a hastily

arranged hearing are to be preferred to no notice or hearing at all.” Granny Goose Foods,

Inc. v. Bhd. of Teamsters and Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S.

423, 432 n.7 (1974).      The Supreme Court has further recognized “a place in our

jurisprudence for ex parte issuance, without notice, of temporary restraining orders of

short duration” but not “where no showing is made that it is impossible to serve or to notify

the opposing parties and to give them an opportunity to participate.” Carroll v. President

and Com’rs of Princess Anne, 393 U.S. 175, 180 (1968). And ex parte TROs “should be

restricted to serving their underlying purpose of preserving the status quo and preventing

irreparable harm just so long as is necessary to hold a hearing, and no longer.” Granny

Goose Foods, Inc. v. Bhd. of Teamsters and Auto Truck Drivers Local No. 70 of Alameda

Cty., 415 U.S. 423, 439 (1974).

       Cummings’ counsel certifies that he provided notice of Cummings’ complaint and

motion via email to the State of Florida and Richard Wesch, County Attorney for Lee




                                             2
Case 2:20-cv-00351-SPC-NPM Document 4 Filed 05/15/20 Page 3 of 3 PageID 86



County, and that he will promptly serve Defendants. Cummings has not shown that it is

impossible to notify and serve Defendants and give them an opportunity to contest her

request for injunctive relief. Thus, Cummings has not satisfied the Rule 65 prerequisites

for a TRO. Also, the relief Cummings’ requests—a prohibition on the enforcement of

DeSantis’s executive orders—is not amenable to a TRO because it does not maintain the

status quo. The issue is best left for a preliminary injunction, which cannot issue until

Defendants receive notice and a fair opportunity to present their objections.       Four

Seasons Hotels and Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th

Cir. 2003). Cummings may request a hearing after she serves Defendants.

      Accordingly, it is now

      ORDERED:

      Plaintiff Patty Cummings’ ex parte Motion for Temporary Restraining Order (Doc.

3) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 15th day of May, 2020.




Copies: All Parties of Record




                                           3
